Citation Nr: 0948873	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a benign left parietal 
meningioma with sensory seizures, to include as due to 
exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Anderson



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 
1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation while 
in service.  

2.  The preponderance of the competent medical evidence 
demonstrates that the Veteran's meningioma was not caused by 
military service or radiation exposure.


CONCLUSION OF LAW

The Veteran's benign left parietal meningioma is not related 
to an injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
it was so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In December 2002, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the December 2002 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
It is clear that the Veteran was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the March 2003 rating decision, December 2005 SOC, 
and March 2006 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.  In addition, the Veteran 
has demonstrated through his submission of very detailed 
statements and additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  
Finally, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra. 


With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Sacramento VA Medical Center (VAMC), and private treatment 
records.  In addition, VA obtained a Radiation Dose 
Assessment (RDA) specific to the Veteran from the Defense 
Threat Reduction Agency (DTRA), an element of the Department 
of Defense, in accordance with the provisions of 38 C.F.R. 
§ 3.311(a).  In a November 2009 Appellate Brief Presentation, 
the Veteran's representative argues that the RO 
misinterpreted the findings of the DTRA and should have 
forwarded the claim to the Under Secretary for Benefits for 
further review under 38 C.F.R. § 3.311(c), as provided in 
38 C.F.R. § 3.311(b)(1), since tumor(s) of the brain is 
listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
The Veteran essentially takes issue with the findings of the 
DTRA, as explained in his August 2005 response to the DTRA 
report.  However, the Board finds that the DTRA's findings 
regarding radiation dose exposure were adequately explained 
and interpreted, as discussed below, and thus, the Veteran's 
case does not meet the criteria of 38 C.F.R. § 3.311(b)(1) 
such that forwarding the claim to the Under Secretary for 
Benefits is warranted.

Additionally, the Board finds that a VA examination is not 
necessary to decide this claim.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has provided an opinion from a 
private physician stating that the meningioma was likely 
caused by exposure to radiation in service.  However, as 
discussed below, the Board finds that VA has satisfied the 
special development procedures described in 38 C.F.R. 
§ 3.311, and that the evidence, particularly the report from 
the DTRA, shows that the Veteran was not exposed to radiation 
while in active service.  Moreover, there is no showing of a 
meningioma for over 30 years following separation from active 
service.  Furthermore, no other medical evidence of record 
suggests a causal relationship between the current meningioma 
and active service.  Accordingly, an examination is not 
required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as tumors of the brain, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In certain cases, service connection can be presumed under 38 
C.F.R. § 3.309(d) where it has been shown that the veteran 
was exposed to radiation.  A "radiation-exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i),(ii) (2009).

The term "onsite participation" is defined to mean:  (a) 
during the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) during the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
CROSSROADS.  38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation CROSSROADS, the 
period of July 1, 1946, through August 31, 1946.  38 C.F.R. § 
3.309(d)(3)(v)(B).

Diseases warranting a presumption of service connection under 
38 C.F.R. § 3.309(d) include leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).

Where a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), such veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  (i) all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; 
(viii) esophageal cancer; (ix) stomach cancer; (x) colon 
cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the
rectum; (xxii) lymphomas other than Hodgkin's disease; 
(xxiii) prostate cancer; and (xxiv) any other cancer.  38 
C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that 
colon cancer become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.311(a)(1).

The above regulations arose, in pertinent part, from the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2724, 
2727-29, passed by Congress and signed into law by the 
President in 1984.  Even if an appellant is found not 
entitled to a statutory or regulatory presumption of service 
connection, the claim must still be reviewed to determine 
whether service connection can be established on a direct 
basis.  See, e.g., Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the above statute does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation where no presumption warrants service 
connection).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that his benign left 
parietal meningioma with sensory seizures was caused by 
exposure to ionizing radiation in active service.  
Specifically, he contends that he was exposed to radiation 
while serving on the U.S.S. Princeton as a photographer with 
the Marine Detachment's Air Company when the ship 
participated in Operation DOMINIC I, conducted at Johnston 
Island in 1962.  

The Board has first considered whether service connection can 
be granted presumptively under 38 C.F.R. § 3.309(a).  
Specifically, under 38 C.F.R. § 3.309(a), a malignant tumor 
of the brain is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  Because the evidence of record 
fails to establish any clinical manifestations of a brain 
tumor or meningioma (either malignant or benign) within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The Board will next consider whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(d), 
described above, for radiation exposure.

The Veteran's military personnel records and reports from the 
DTRA confirm that he was a participant in Operation DOMINIC I 
while serving aboard the U.S.S. Princeton.  He reported for 
duty on August 10, 1961, and served aboard the ship until 
December 3, 1962.  The U.S.S. Princeton arrived in the 
Johnston Island test area on September 23, 1962, and served 
as the Operations Control Center for Joint Task Force Eight 
(a joint military and civilian organization consisting of 
military personnel from all the services and civilians from 
the Department of Defense, the Atomic Energy Commission, and 
U.S. Public Health Service, and contractor organizations) 
until departing from the test area on November 4, 1962.  Nine 
nuclear tests were staged from Johnston Island during the 
second phase of the operation, from October 2 to November 3, 
1962.

Based on the foregoing, it is determined that the Veteran 
participated in a radiation-risk activity.  However, this 
finding only enables an allowance of presumptive service 
connection for the diseases listed at 38 C.F.R. § 
3.309(d)(2).  The Veteran in this case has a left parietal 
meningioma, which is not one of the diseases specified in 
section 3.309(d)(2), for diseases specific to radiation-
exposed veterans.  While cancer of the brain is listed as one 
of the presumptive diseases, the Veteran's meningioma has 
been shown to be benign.  Thus, a grant of presumptive 
service connection based on radiation exposure is not 
permissible here.

Having ruled out presumptive service connection under 
38 C.F.R. § 3.309(d)(2) in the present case, the Board will 
now address the issue of direct service connection, on a non-
presumptive basis, pursuant to Combee, supra.  In doing so, 
the Board notes that, because the Veteran's claim is based 
upon exposure to ionizing radiation, the provisions of 38 
C.F.R. § 3.311, discussed above, are potentially applicable. 

In that regard, the Board finds that the claimed disability, 
a left parietal meningioma, is considered a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)(xx).  Where a radiogenic 
disease is claimed, an assessment as to the size and nature 
of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).

In this case, VA requested a history of service-incurred 
occupational exposure to ionizing radiation for the Veteran 
from the Department of the Navy, which responded in a 
September 2003 letter that a review of their exposure 
registry revealed no record of occupational exposure to 
ionizing radiation pertaining to the Veteran.  However, since 
the Veteran was a participant in atmospheric nuclear weapons 
testing, the case was forwarded to the Defense Threat 
Reduction Agency.  A reply from the DTRA was received, 
providing an RDA specific to the Veteran.  Potential sources 
of exposure evaluated included initial gamma and neutron 
radiation from the DOMINIC I shots, fallout on U.S.S. 
Princeton and surrounding waters resulting from the DOMINIC I 
detonations, and plutonium contamination at Johnston Island 
associated with THOR missile aborts.  The DTRA found that the 
Veteran's whole body exposure to both neutron and gamma 
radiation from external sources was 0.0 rem, with an upper 
bound rem of 0.0.  In addition, the agency found that the 
brain dose from intakes (inhaled and/or ingested) of 
radioactive materials was 0.0 rem, with an upper bound rem of 
0.0.  

The DTRA report first ruled out exposure to initial 
radiation, noting that the Veteran was aboard the U.S.S. 
Princeton for nine of the DOMINIC I shots - five airdrops and 
four missile launched tests.  The Veteran stated that he had 
viewed all of the shots from the deck of the ship.  The ship 
was at least 15 nautical miles (nmi) from the burst point of 
each detonation.  For airdrops, the report stated that 
initial gamma and neutron radiation emitted directly from the 
bomb and mushroom cloud within the first minute after 
detonation is not detectable beyond a few nautical miles from 
the burst point.  Personnel dosimetry records indicated that 
the Veteran was issued one film badge, Number 62626, during 
his participation in DOMINIC I on September 22, 1962, and 
that its radiation dose exposure was 0.050 rem.  However, the 
DTRA noted that if the Veteran had been in an unshielded area 
close enough to the burst point of a nuclear detonation to 
have accrued an initial gamma dose of 0.001 rem, he would 
have suffered third-degree burns to frontally exposed skin 
from thermal radiation.  Moreover, the reported noted that 
most film badges issued during DOMINIC I were damaged by the 
high heat and humidity in the test area, and that such damage 
resulted in overstated readings.  In light of the high 
reading, an evaluation of the Veteran's badge for evidence of 
damage and/or a positive exposure was conducted by a Bechtel 
Nevada health physicist.  The evaluation indicated that the 
film did not display a visible filter pattern or evidence of 
exposure.  Accordingly, the reading was superseded by a 
reconstructed dose of 
0.0 rem.  It was reported that, given that the missile-
launched detonations were extra-atmospheric, having occurred 
tens to hundreds of kilometers above the island, the Veteran 
was not exposed to measurable initial gamma and neutron 
radiation during his participation in DOMINIC I, and 
therefore, did not accrue a dose from that source.

Next, the DTRA ruled out exposure to radiation from fallout 
on the U.S.S. Princeton and surrounding waters.  The five 
airdrops were the only tests conducted during the Veteran's 
participation which had potential to produce localized 
fallout.  Detonating the airdrops at high altitude prevented 
surface material from being entrained in the rising 
fireballs.  Although low levels of radioactivity gradually 
settled to the earth over periods of months to years, 
readings obtained from ship- and land-based stations equipped 
with continuous background radiation monitoring equipment, 
high- and low-range radiation detection and measuring 
equipment, and air and water sampling equipment indicated a 
continuously normal background level.  In addition, ships 
equipped with radiation detectors were vectored into areas of 
maximum predicted fallout for each detonation, but none was 
detected.  As no fallout from any of the DOMINIC nuclear 
detonations was detected on the U.S.S. Princeton or any other 
Navy ship, or in the waters traversed by the U.S.S. 
Princeton, the weather decks, hull, and internal piping 
system of the ship remained free from contamination.  Thus, 
it was reported that no dose to the Veteran resulted from his 
presence aboard the ship or during times he might have been 
swimming in adjacent waters.  

Finally, the DTRA report concluded that the Veteran did not 
receive any dose exposure due to plutonium contamination, 
because the only personnel who had potential for exposure at 
Johnston Island were those involved in the actual cleanup 
operations.  The report concluded that, because the Veteran 
was not involved in such activities, he was not exposed.  

Since a thorough dose estimate was requested for the Veteran, 
the Board finds that the development requirements of 
38 C.F.R. § 3.311(a) have been satisfied.  As stated above, 
however, the Veteran's representative argues that the claim 
should be forwarded to the Under Secretary for Benefits for 
further consideration in accordance with paragraph (c) of the 
regulation pursuant to 38 C.F.R. § 3.311(b)(1), stating that 
the DTRA's reconstructed reading of the Veteran's badge was 
incorrect, and thus, exposure to some radiation was shown.  
The Board appreciates the representative's advocacy on behalf 
of the Veteran.  However, the regulation states that, among 
other requirements that have been met here, it must be 
determined that the Veteran was exposed to ionizing radiation 
as a result of participation in a the atmospheric testing of 
nuclear weapons.  In this case, the Board finds that the 
DTRA's RDA is thorough and accurate, and thus, no such 
determination of exposure has been made.  Therefore, it is 
not necessary to forward the claim to the Under Secretary for 
Benefits for further consideration.  

The medical records show that the Veteran was first diagnosed 
with a left parietal meningioma in 1998.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  A November 1998 treatment note from 
Kaiser Permanente, signed by Dr. J.A.B., indicates that the 
Veteran had first experienced an episode of paroxysmal right-
side numbness for
10 to 15 minutes, about two weeks before.  It occurred two 
more times, and a computed tomography head scan with contrast 
was done pursuant to the Jacksonian sensory seizure and 
revealed a left parietal meningioma about 2.5 centimeters in 
size, with calcification, associated skull thickening, and no 
evidence of edema in the surrounding brain.  The doctor 
prescribed Dilantin and sent a referral to neurosurgery for 
consideration of excision of the meningioma, although he 
noted the meningioma was very long-standing and there was not 
any urgency to the operation.  

Dr. J.A.B. completed a form entitled Medical Information in 
Support of Claim in July 2002 on behalf of the Veteran.  The 
doctor noted that the Veteran had been followed by a 
neurologist approximately every 6 to 9 months for four years.  
He had done well on medication, and his seizures were well-
controlled on his current medication, Dilantin.  Although 
surgery was an option, it had not been done, and careful 
monitoring had been sufficient.  A June 2001 CT head scan 
showed a
3-centimeter calcified mass, unchanged since the prior study.

In May 2003, Dr. J.A.B. wrote a letter stating that the 
Veteran was exposed to atomic radiation in 1962, which is 
known to cause neoplastic changes in cells.  The doctor said 
the Veteran's meningioma had been present for many years, and 
it was more likely than not that the cause of his meningioma 
was exposure to the ionizing radiation.  

The Veteran submitted a number of articles and studies 
regarding the risk of developing meningiomas and radiation 
exposure due to participation in the testing of nuclear 
weapons and exposure to ionizing radiation.  Also, there were 
articles discussing the actual risk of radiation exposure for 
veterans who participated in Operation DOMINIC I and 
legislation proposed and enacted to compensate such veterans.  
See Public Law 98-542, supra.  The Board has considered these 
articles, and the laws referred to therein, in reaching its 
determination.  

However, based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's left parietal meningioma is related to active 
service.  

First, in cases such as this, where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).
  
Here, Dr. J.A.B. opined that the Veteran's meningioma was 
more likely than not caused by exposure to ionizing radiation 
in active service.  There is no indication that the doctor 
had access to the DTRA report, or performed his own 
investigation as to the amount of radiation the Veteran was 
actually exposed to in the performance of his duties during 
Operation DOMINIC I.  Moreover, there is no rationale given 
for the doctor's opinion, other than that radiation is 
generally known to cause neoplastic changes in cells.  

By contrast, the DTRA performed a Radiation Dose Assessment 
specific to the Veteran in light of his duty assignments, 
location, dates of service, and instruments that measured the 
dose of radiation received by the Veteran specifically and by 
the area around him.  The DTRA report provided a thorough 
explanation for its conclusion that the Veteran was not 
exposed to ionizing radiation in the course of his duties 
during Operation DOMINIC I.  

For these reasons, the Board finds the report of the DTRA 
more probative than the opinion of Dr. J.A.B.  That doctor's 
opinion is based on the assumption that the Veteran was 
exposed to ionizing radiation.  Service connection may not be 
based on a resort to speculation or remote possibility.  38 
C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from a disability was deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (a treating physician's opinion 
that service "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of causation is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may" 
have had pertinent symptoms also implied "may or may not," 
and was deemed speculative).  Considering these holdings by 
the Court of Appeals for Veterans Claims, the Board concludes 
that Dr. J.A.B.'s opinion is based on speculation that the 
Veteran was exposed to radiation to some harmful degree, when 
the evidence, specifically the DTRA report, shows that he was 
not.

In addition, continuity of the disorder has not been 
established by the evidence.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
numbness, seizures, and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In the present case, the Veteran's numbness and sensory 
seizures are found to be capable of lay observation, and thus 
his statements constitute competent evidence.  The Board must 
now consider the credibility of such evidence.  The Veteran's 
service records show no evidence of complaints or findings of 
any sensory problems or other related symptoms in active 
service.  Following service, there was no documentation of 
complaints or treatment for sensory seizures until 1998, 
nearly 35 years after his separation from service.  While he 
is clearly sincere in his beliefs, in light of these factors, 
the Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for over 
six decades following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Moreover, the RDA analysis by the DTRA shows 
that the Veteran was not, in fact, exposed to ionizing 
radiation during his participation in Operation DOMINIC I.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.

Thus, there is a lack of competent medical evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

ORDER

Service connection for a benign left parietal meningioma with 
sensory seizures, to include as due to exposure to ionizing 
radiation, is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


